                                            Case 5:21-cv-04874-EJD Document 23 Filed 08/23/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       NOVARTIS VACCINES AND                            Case No. 5:21-cv-04874-EJD
                                           DIAGNOSTICS, INC., et al.,
                                   9                                                        ORDER DENYING MOTION TO
                                                          Plaintiffs,                       DISMISS AS MOOT
                                  10             v.
                                  11                                                        Re: Dkt. No. 13
                                           GENENTECH, INC.,
                                  12
Northern District of California




                                                          Defendant.
 United States District Court




                                  13

                                  14
                                               Before the Court is Defendant Genentech, Inc.’s (“Genentech”) motion to dismiss the
                                  15
                                       complaint. Dkt. No. 13. Plaintiffs’ response to the motion to dismiss was originally due on July
                                  16
                                       15, 2021, but the parties stipulated to extend Plaintiffs’ response deadline to August 20, 2021.
                                  17
                                       Dkt. No. 20. On August 20, in lieu of filing an opposition to Genentech’s motion, and before
                                  18
                                       Genentech filed a responsive pleading to the original complaint, Plaintiffs filed an amended
                                  19
                                       complaint. Dkt. No. 22.
                                  20
                                               A plaintiff may amend its pleading once as a matter of course within 21 days of service of
                                  21
                                       a motion under Rule 12(b). Fed. R. Civ. P. 15(a).1 An amended pleading generally supersedes an
                                  22
                                       original pleading. Hal Roach Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.3d 1542, 1546
                                  23
                                       (9th Cir. 1989).
                                  24
                                               Accordingly, the Court DENIES Genentech’s motion to dismiss as moot. Genentech’s
                                  25

                                  26   1
                                        A Rule 12 motion is not a “responsive pleading.” See CRST Van Expedited, Inc. v. Werner
                                  27   Enters., Inc., 479 F.3d 1099, 1104 n.3 (9th Cir. 2007).

                                  28   Case No.: 5:21-cv-04874-EJD
                                       ORDER DENYING MOT. TO DISMISS AS MOOT
                                                                         1
                                          Case 5:21-cv-04874-EJD Document 23 Filed 08/23/21 Page 2 of 2




                                   1   deadline to respond to the amended complaint is September 3, 2019. Fed. R. Civ. P. 15(a)(3).

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 23, 2021

                                   4

                                   5
                                                                                                 EDWARD J. DAVILA
                                   6                                                             United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:21-cv-04874-EJD
                                       ORDER DENYING MOT. TO DISMISS AS MOOT
                                                                         2
